Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 12/15/2020, has been entered into the record. 

Allowable Subject Matter
Claims 1-3, 6-9, 16-19 and 21-29 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 1.  Specifically, none of the prior art of record, especially closest prior art reference Henderson et al. (US Pub. No. 2012/0205731 A1), teach the photodetector comprising a pick-up well comprising the first doping type disposed in the semiconductor substrate and laterally separated from the first well by the second well, wherein the pick-up well contacts the second well and the second doped buried region, wherein a side of the pick-up well facing the first well continuously contacts the second well, the second doped buried region, and the first doped buried region, as recited in claim 1, 16 and 21.  
Dependent claims 2-3, 6-9, 17-19 and 22-29 are allowable because they are dependent from one of allowable independent claims 1, 16 or 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/15/2021